Filed Pursuant to Rule 424(b)(5) Registration No. 333-185226 PROSPECTUS SUPPLEMENT (To prospectus dated December 14, 2012) Up to $50,000,000 of Shares Common Stock We have entered into separate sales agreements with each of Cantor Fitzgerald & Co. and BTIG, LLC, which we refer to individually as an Agent and collectively as the Agents, relating to the shares of our common stock offered by this prospectus supplement and the accompanying prospectus. In accordance with the terms of those sales agreements, we may offer and sell up to an aggregate of $50,000,000 of shares of our common stock from time to time through our Agents. Our common stock is listed on The NASDAQ Global Select Market under the symbol “TBBK.” On July 9, 2014, the last reported sales price of our common stock on The NASDAQ Global Select Market was $11.80 per share. Sales of our common stock, if any, under this prospectus supplement and the accompanying prospectus will be made in transactions that are deemed to be “at the market” offerings as defined in Rule 415 under the Securities Act of 1933, as amended, or the Securities Act, including sales made directly on The NASDAQ Global Select Market, the existing trading market for our common stock, or sales made to or through a market maker. In addition, with our prior consent, the Agents may also sell our common stock in privately negotiated transactions. Each Agent will make all sales on a best efforts basis using commercially reasonable efforts consistent with its normal trading and sales practices, on mutually agreed terms between each applicable Agent and us. There is no arrangement for funds to be received in any escrow, trust or similar arrangement. Each Agent will receive from us a fixed commission of 2.0% of the gross sales price of all shares sold through it acting as agent under the applicable sales agreement. In connection with the sale of the common stock on our behalf, each Agent will be deemed to be an “underwriter” within the meaning of the Securities Act, and the compensation of such Agent will be deemed to be underwriting commissions or discounts. Investing in our common stock involves risks. See “Risk Factors” beginning on page S-2 of this prospectus supplement, and page 20 of our Annual Report on Form 10-K for the year ended December 31, 2013, incorporated by reference into this prospectus supplement and the accompanying prospectus, and in our periodic reports and other information that we file from time to time with the Securities and Exchange Commission. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus supplement. Any representation to the contrary is a criminal offense. These shares of common stock are not savings accounts, deposits or other obligations of our bank subsidiary or any of our non-bank subsidiaries and are not insured by the Federal Deposit Insurance Corporation or any other governmental agency. Cantor Fitzgerald & Co. BTIG The date of this prospectus supplement isJuly 10, 2014. TABLE OF CONTENTS Prospectus Supplement Page ABOUT THIS PROSPECTUS SUPPLEMENT ii SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS ii PROSPECTUS SUPPLEMENT SUMMARY S-1 RISK FACTORS
